In a proceeding pursuant to article 4 of the Family Court Act, the parties cross-appeal from an order of the Family Court, Suffolk County, dated December 11, 1978, which (1) granted arrears in alimony in the amount of $3,300 and (2) failed to grant counsel fees to petitioner. Order modified, on the law, by adding thereto a provision providing that Salvatore Guercio is required to pay the sum of $500 as counsel fees to the petitioner’s attorney. As so modified, order affirmed, without costs or disbursements. The findings of the Family Court are fully *554supported by the record and the award of arrears is affirmed for the reasons set forth in the memorandum of Judge Mallon at the Family Court. However, the Trial Judge denied the petitioner’s application for counsel fees on the ground that there was no indication that her "attorney accepted the retainer in reliance upon” the husband’s credit. This is not a criterion for the award of counsel fees. Under the circumstances of this record it was an improvident exercise of discretion to deny the petitioner’s application for a counsel fee and in our opinion the sum of $500 is a fair and reasonable fee for the services rendered by petitioner’s attorney (see Family Ct Act, § 438). Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.